
	
		III
		111th CONGRESS
		1st Session
		S. RES. 69
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2009
			Mr. Lautenberg (for
			 himself, Mr. Levin,
			 Mr. Harkin, Mr.
			 Kennedy, Mr. Reed,
			 Mr. Cochran, Ms. Snowe, Mr.
			 Kerry, and Mr. Johnson)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Designating March 2009 as “National Reading
		  Month” and authorizing the collection of nonmonetary book donations in Senate
		  office buildings during the period beginning March 9, 2009 and ending March 27,
		  2009 from Senators and officers and employees of the Senate to assist
		  elementary school students in the Washington, D.C. metropolitan area.
		  
	
	
		Whereas literacy is a learned skill that is improved
			 through practice and regular reading;
		Whereas public and school libraries play an important role
			 in helping children learn to read and gain critical information literacy skills
			 by providing easy and free access to books and other information on a wide
			 range of topics;
		Whereas the reading of books with children improves
			 children’s language, cognitive, and literacy skills;
		Whereas research demonstrates that reading aloud with
			 children is the single most important activity for helping them become
			 successful readers;
		Whereas quality children’s books and the continued efforts
			 of educators, parents, and volunteer reading partners can instill a love of
			 reading that will last a lifetime;
		Whereas school reading programs provide students with a
			 chance to improve their reading skills and take pleasure in stories;
		Whereas such programs have a profound and lasting positive
			 impact on a child’s life through improved reading comprehension, motivation,
			 and achievement, as well as improved overall academic performance, classroom
			 behavior, self-confidence, and social skills; and
		Whereas all people of the United States can help celebrate
			 the importance of reading by donating children's books, volunteering to read to
			 and mentor young students, and supporting public policies aimed at improving
			 literacy rates: Now, therefore, be it
		
	
		Notwithstanding any other rules and
			 regulations of the Senate—
			(1)the Senate
			 designates March 2009 as National Reading Month;
			(2)a Senator or
			 officer or employee of the Senate may solicit another Senator or officer or
			 employee of the Senate within Senate buildings for nonmonetary book donations
			 during the period beginning March 9, 2009 and ending March 27, 2009 to assist
			 elementary school students in the Washington, D.C. metropolitan area, if such
			 solicitation does not otherwise violate any rule or regulation of the Senate or
			 any Federal law; and
			(3)a Senator or
			 officer or employee of the Senate may work with a nonprofit organization with
			 respect to the delivery of donations described in paragraph (2).
			
